                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )    Case No. 20-00122-01-CR-W-GAF
                                                  )
 DAVID D. MERRITT,                                )
                                                  )
                               Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On June 9, 2020, the Grand Jury returned a one-count Indictment charging
that on or about February 10, 2019, and continuing through February 12, 2020, the Defendant,
David D. Merritt, failed to register or update his registration as required under the Sex Offender
Registration and Notification Act.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: David Andrew Barnes and Kenneth Borgnino
           Case Agent: Deputy Joshua Kohler
     Defense: Ronna Holloman-Hughes and Angie Williams

OUTSTANDING MOTIONS: None


TRIAL WITNESSES:
     Government: 6-8 with stipulations; 8-10 without stipulations
     Defendant: 1 witness, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 25 exhibits
     Defendant: approximately 5 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( x) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out



          Case 4:20-cr-00122-GAF Document 30 Filed 04/06/21 Page 1 of 2
TRIAL TIME: 2½ days total
     Government’s case including jury selection: 1½ day(s)
     Defendant: 1/2 day

STIPULATIONS: None at this time but discussion ongoing

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: Proposed Exhibit List and Witness List filed April 2, 2021. Updated
             list(s) due on or before April 20, 2021.
             Defendant: Proposed Exhibit List and Witness List filed April 2, 2021. Updated
             list(s) due on or before April 20, 2021.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before April 28, 2021.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Please note that the Government has filed the Government’s Notice of

Intent to Offer Rule 404(b) Evidence and Government’s Rule 609 Notice. Due on or before April

28, 2021.


TRIAL SETTING: Criminal jury trial docket set for May 3, 2021.

       Please note: Defense counsel has a case she is trying on May 3, 2021, which is expected
       to last a week (U.S.A. v. Hill, 19-132). Therefore, defense counsel requests that this
       matter be placed on the second week of the docket starting on Wednesday, May 12,
       2021.


       IT IS SO ORDERED



                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE

                                              2

            Case 4:20-cr-00122-GAF Document 30 Filed 04/06/21 Page 2 of 2
